DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 4-9, 11, 12, 14 and 15 have been amended.  Claims 16-26 have been added.  Claims 1-26 are pending and examined on the merits.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the parenthetical information “(IgG1 to IgG4)” impacts the metes and bounds of the claim which requires at least one amino acid mutation within the Fc regions of SEQ ID NO: 62-65.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 is drawn in part to a multispecific antigen-binding molecule comprising an antibody variable region that binds to the same epitope as any one of the antibody variable regions of (a1) to (a4) and a multispecific antigen-binding molecule comprising an antibody variable region that competed for binding with any one of the variable regions selected  from (a1) to (a4).
The genus of antibodies falling into sections (a5) and (a6)  is not adequately described by the antibody variable regions of (a1) to (a4) because antibodies which bind to the same epitope or compete with the antibodies of sections (a1)-(a2) can differ widely with respect to the primary sequence of the antibody paratopes represented by the variable regions of sections (a1)-(a4).  Further, antibody competition does not require binding to the same epitope, but encompasses binding to an overlapping epitope or a neighboring epitope.  Given an antibody which binds to 

Claims 19, 20, 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 19 is  broadly drawn to a method of treating an individual with cancer comprising administering an effective amount  of the multispecific antigen-binding molecule of claim 1.  Claim 25 is broadly drawn to a method of treating an individual having cancer comprising administering the bispecific antibody of claim 14. Claim 20 is drawn to a method of treating an individual with ovarian, NSCLC, gastric cancer or liver cancer  comprising administering to the individual an effective amount of the multispecific antigen binding molecule of claim 1.  Claim 26 is drawn to a method of treating an individual having ovarian cancer NSCLC, gastric cancer or liver cancer comprising administering to the individual an effective amount of the bispecific antibody of claim 14.  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stadler et al (Oncoimmunology, 2016, Vol. 5, e1091555, 12 pages) in view of Weichel et al (WO2012/156018) an Wei et al (Oncotarget, 2017, Vol. 8, pp. 51037-51049) and Friend et al Transplantation, 1999, vol. 68, pp. 1632-1637).
Stadler et al teach the treatment of mice carrying CLDN6 expressing ovarian carcinoma cell lines (page 8 under the heading “Cells and cell culture” and pages 9-10, under the heading “Xenograft mouse model..”) comprising the admisntration of 6PHU3 comprising a bispecific 
Weichel et al teach recombinant antibodies that bind to CLDN6 but not to other homologous claudins (page 2, last sentence).  Weichel et al disclose an anti-CLDN6 heavy chain comprising SEQ ID NO:36 and an anti-CLDN6 light chain of SEQ ID NO: 37 which is identical to the antibody variable region sequence of instant claim 11 (a3).
It would have been prima facie obvious prior to the effective filing date to use the antibody heavy and light chain sequence of Weichel et al for constructing the 6PHU3 bispecific molecule of Stadler et al.  One of skill in the art would have been motivated to do so because Stadler et al references WO2012/156018 with respect to the antibody heavy and light chain anti-CLND6 sequences.  With respect to claim 16, it is within the purview of one of skill in the art to isolate the nucleic acid encoding the 6PHU3 molecule for transfection into a host cell and recombinant expression in culture.
Weichert et al teach that the antibodies of the invention can be derivatized to provide binding to Fc receptor (page 16, both full paragraphs).  
Wei et al teach that most bispecific antibodies encounter difficulties in large-scale production due to poor physiochemical properties  and suffer from much shorter half-life in vivo.  Wei et al teach the inclusion of Fc as part of the recombinant bispecific (page 51038, first column, lines 11-16).

It would have been prima facie obvious prior to the effective filing date to incorporate a modified Fc into the bispecific anti-CLDN6 anti CD3 construct rendered obvious by the combination of Stadler et al and Weichert et al.  One of skill in the art would be motivated to do so by the teachings of Wei et al on the advantage of longer half-life in vivo and easier large scale production.  One of skill in the art would be motivated to introduce a substitution at residue 297 to eliminate glycosylation  to decrease immunogenicity  and toxicity of the anti-CD3 portion of the bispecific construct.



Claim 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stadler et al and Weichel et al , Wei et al and Friend et al as applied to claims 1-12, 14-26, above, and in further view of Kim and Kim (Biomolecular Therapeutics, 2015, Vol. 23, pp. 493-509) and Gilles et al (WO02/079232).
Kim and Kim teach that most ADC constructs  currently in development are comprised of IgG due to the favorable PK properties when compared to antibody fragments (page 498, second column, lines 1-6 in the paragraph headed “Structure of the Antibody”.


Query Match             100.0%;  Score 1767;  DB 3;  Length 330;
  Best Local Similarity   100.0%;  
  Matches  330;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGG 120

Qy        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180

Qy        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDE 240

Qy        241 LTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300

Qy        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330
              ||||||||||||||||||||||||||||||
Db        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330

It would have been prima facie obvious at the time before the effective filing date to incorporate the Fc having the sequence of SEQ ID NO:1 in Gillies et al in the method rendered obvious by the combined teachings of Stadler et al and Weichel et al , Wei et al and Friend et al and to mutate residue N297 to decrease the immunogenicity of the Fc region, thus meeting the limitation of claim 13 requiring at least one amino acid mutation in SEQ ID NO:62.

All claims are rejected.





.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643